Earl Warren: James Brookhart, Petitioner, versus Martin A. Janis, Director of the Ohio Department of Mental Hygiene and Corrections. Mr. Conway, you may continue your argument.
Leo J. Conway: Mr. Chief Justice, may it please the Court. At the termination of my argument yesterday, I believe that it had been established that this procedure that was followed in the trial in this case, the prima facie case in which the State was only required to prove beyond the reasonable doubt all of the charges that was made. But that the defendant in the case had waived his right to cross-examination and he was not going to present any evidence in his own defense was initiated to the Court or mentioned to the Court for the first time by defense counsel. And it is submitted by respondent that he also had the last word as to what procedure was going to be followed.
William J. Brennan, Jr.: Do you know something about this prima facie practice? Is that -- is this just something that is followed in some of Ohio counties?
Leo J. Conway: Mr. Justice Brennan, I can't say definitely how many counties this is followed in but I do know that it is followed in Stark County where this case was tried. The basis, as I understand it, for the allowance of this type of procedure arose as a result of traffic manslaughter cases wherein the defendant had no defense against the charge but if he were allowed or if he were required, the man had plead guilty to the charge then this plea of guilty could be entered against him or could be considered by the Court in a civil action against him. In another words, it practically met that when he went in to a civil action, he had confessed his guilt. Now, I believe that and I can only say this from what I've been told in Stark County because personally I'd never heard of that procedure before myself.
William J. Brennan, Jr.: But would the conviction under this procedure have any different effect in the civil action?
Leo J. Conway: The only effect is that he would not admit it. He would've not admitted that he had performed the act which had caused the death in the civil procedure.
William J. Brennan, Jr.: But would the conviction be admissible in the civil procedure?
Leo J. Conway: I think that the conviction itself might have been except -- and I'm not so sure of that but the fact is that he would not have admitted it by his own testimony in other words.
Earl Warren: Is this provided by statute?
Leo J. Conway: It is not, Your Honor.
Earl Warren: Is this provided by rules of the Supreme Court?
Leo J. Conway: It is not, Your Honor.
Earl Warren: Is it provided by rules of that -- of this trial court that we --
Leo J. Conway: It was only allowable by the trial court.
Earl Warren: No, I ask you the rules.
Leo J. Conway: And there are no rules that I know of that have provided and there are none indicated in Stark County that there would such a rule is evident.
Earl Warren: Did you expect the man to know what he was going up against when he ask for, when he consented to a prima facie trial? How would he know what his rights were and what his obligation were?
Leo J. Conway: He had been provided with counsel and the counsel had discussed this with him.
Earl Warren: How do you know?
Leo J. Conway: Because he has indicated in his own petition for certiorari in this case that he -- forth went the right of cross-examination and the confrontation of witnesses because he had reliance upon his trial counsel.
Earl Warren: But he told the Court he was not in any sense pleading guilty, didn't he?
Leo J. Conway: That's right, Your Honor. And the Court never considered this as a plea of guilty.
Earl Warren: Well, I understood some of the statements the judge made were tantamount to that.
Leo J. Conway: The judge indicated to him that the outset and I -- if I may for a minute or two review what happen --
Earl Warren: You review it in your own way, I want --
Leo J. Conway: Yes, yes sir.
Earl Warren: -- I just want to know about those rules whether it is -- whether was a -- it was just an improvised procedure in this county or whether it was done by rule of court (Voice Overlap) --
Leo J. Conway: No, it definitely was not done by rule of court.
Earl Warren: Yes.
Leo J. Conway: And that the situation is this, that the man came in and by his counsel said, “We are going to proceed by prima facie case.” The court immediately then said, “Well, in a prima facie case then you will not do any cross-examining.” I'm saying this in my own words. It is in the record exactly as the court said it. The court told them there would be no cross-examination. The defense counsel then said, “Well now if something comes up that may not implicate the defendant, I think I should be allowed to cross-examine.” At that point the court told him, “Well now, we want everybody to understand what procedure we're to follow and if you are not -- if you don't want to proceed by the case that you have already propose to this court, maybe we should just have a jury trial of it and let it go with that.” Then the court told them what he considered to be a prima facie case, a case in which not technically or legally. The defendant is admitting his guilt but requires the state to prove it. Now, in other words, in such a procedure the burden of proof does not shift. There are still is no presumption of guilt on the part of the defendant because the State still must prove beyond any reasonable doubt that this crime was committed. Now, at that time, it's when the defendant got up, he'd been listening to these proceedings and he said to the court under no circumstances, “Am I admitting guilt -- or pleading guilty?” Then the court said to him, “Well now, I would be happy to let you have a jury trial if you so desire even though you waived your retrial.” The defendant says, “No, I want to be tried by this court, I've been in jail for 18 months.” Now, as a matter of fact and this is born out by his petition that he had not been in jail for 18 months but only two months, 16 of the 18 months have been spent in another institution. The court said, “In all fairness to him then, well you make your mind whether you want a full trial or whether you want a prima facie case?” Now, it seems to me that the court was trying to give him every conceivable opportunity to have this case proceed in any way that he wanted it. At which point then, his counsel got up and said, “Your Honor, all we want is a prima facie case.” In other words, his counsel had the first and the last word in this proceeding. Now, counsel for petitioner has said that he didn't understand this proceeding himself. Well, this man is a lawyer, let's assume that he has passed the bar and --
Potter Stewart: I think in passing the bar wouldn't give him any knowledge of this procedure, you never heard it? The Supreme Courts never heard of it, I never heard of it, I lived many years in Ohio.
Leo J. Conway: Justice Potter the only -- Stewart, the only thing that I have in mind is that he was an intelligent man and was able to understand what the court was explaining to him and the defendant in the case.
Byron R. White: Mr. Conway, what in some conversation which isn't in the record between the defendant's lawyer and the prosecutor before they ever came to court.
Leo J. Conway: Justice White, I'm sure that that happened, otherwise it would never have them -- this case never would've been approached the way it was. In other words, this is an action that would've had to -- have been determined between the prosecuting attorney and defense counsel before it got into court.
Byron R. White: What he say --
Leo J. Conway: -- but that is not in the record.
Byron R. White: Do you say that court was willing to give him any kind of a trial he wanted but it really wasn't, was it? He gave him a choice between a prima facie -- prima facie trial and a jury trial?
Leo J. Conway: No sir, Your Honor, he did not.
Byron R. White: He didn't?
Leo J. Conway: It is our contention that the last thing that court said to him, “Make up your mind whether you want a prima facie case or a full trial of it.” Now, on the State of Ohio, once a man has pleaded -- has waived jury trial and elected to be tried by the court, he has a right to be tried by the court. There are cases I believe and under federal law that that is something that is strictly within the province of the court is to whether he will allow. But in Ohio that is not the case. If a man waives trial by a jury, then the court must try him. So in other words, the trial court was not --
Byron R. White: Could you explain to me then why the defendant or the defendant's counsel would choose a prima facie case rather than a full trial by the court without a jury?
Leo J. Conway: I think really there were -- he had about three reasons for doing it this way and I think the one reason and probably the one that who was foremost in his mind at the time was that he hope that by not putting the State to the expense of a long and protected trial that he would be able to do something by a way of mitigation of the sentence of the -- of his client. In other words, if he had required the State to bring all this witnesses, handwriting experts perhaps to prove the signatures and all of that sort of thing, the court could've been inclined that it given the maximum sentence. In other words, you run all of the sentences consecutively.
Byron R. White: That's a pretty poor reasoning. Give him a total maximum sentence, I suppose.
Leo J. Conway: Well, I -- it may be but I don't know what was in the mind of defense counsel --
Byron R. White: Right.
Leo J. Conway: -- but certainly he had -- and another reason was that he had no defense. His man had told him that he had no defense. He couldn't afford him, the names of any witnesses or anything of that nature. And I believe that the court would've -- if he had said, “I want a trial by jury or a trial before this Court.” The court would've said, “Fine, then let it go with that.”
William J. Brennan, Jr.: Well, apparently it developed that he had not afford to win Jimmy Cox's, that he had, I gather, forged somebody else's but then in the middle of trial and the charge never made. You amend the indictment, that's all.
Leo J. Conway: Justice Brennan, that is another thing that I'd like to clear up at this point.
Byron R. White: And then while you're doing it they also dismissed to other accounts --
Leo J. Conway: Right.
Byron R. White: -- for failure of proof.
Leo J. Conway: That's right. In this particular case, a great number of checks had been forged. The one of the co-defendants had signed the name of Mr. Buchanan, Buchanan, I believe it was, who was the treasurer or allegedly the treasurer of the company on which in the checks were drawn. Now, that signature, L. J. Buchanan was the thing that constituted the crime of forgery. That is this thing which enabled or which directed the bank to pay these funds. Now, I'll admit that there was a very sloppy practice done by the stenographer who has working for the grand jury, instead of setting forth each one these checks -- four checks that were used in this particular case she copied the same check in each one. Now, the pay is named on three of these checks was Jimmy Cox. The pay is named on the fourth one was James Brookhart. Now, the record will show that at page 35 and again, I believe at page 42 that he had in his possession some identification papers that he had receive from some acquaintance of his by the name of Jimmy Cox. And those papers were at once that were used for the purpose of passing these checks that were made out to Jimmy Cox. On Exhibit C which was the basis for the fifth and sixth indictments, the named instead of Jimmy Cox was his own name. When they got into the trial of the case, the court allowed and actually after some consideration there, he at first, as far as the numbers of the checks was concern in a small amendment in the amount of some of them, he didn't consider any question at all but when it came to the question of allowing the amendment as to the name of the payee, he did have some concern about it and it took a recess and after he came in and had apparently have a chance to look up the law, he said that this was only an amendment as to a matter of form, in other words the name of the payee on the check is not a thing that constituted the crime of forgery and he allowed the amendment.
William J. Brennan, Jr.: I notice the judge of 35, at one point, at least, seem to indicate was situation for re-indictment, wasn't he?
Leo J. Conway: He had some concern about it, that's what I say, he did Mr. Justice Brennan --
William J. Brennan, Jr.: Is that normally the way this is done? If the indictment is that effective, would it not call for re-indictment?
Leo J. Conway: If the indictment is -- goes to amendment of substance, in other words -- in this particular case of -- if the indictment had shown instead of L. J. Buchanan and L. J. Buchanan as the maker of the check if it had been some other name, I believe that it might have been something that went to the substance --
William J. Brennan, Jr.: That that a --
Leo J. Conway: -- and under that circumstance he wouldn't have had to.
William J. Brennan, Jr.: That is your Ohio practice of it? Where it's -- goes to the substance?
Leo J. Conway: Where it goes to the substance --
William J. Brennan, Jr.: For the prior re-indictment?
Leo J. Conway: It prior -- or when discovered during the trial, that's another thing. If this thing is discovered during the trial, the Court must discharge the jury as of right now. And if this is only a matter of form incidentally, which catches the defendant so by in surprise that he is not able to combat it, he is entitled to a continuance of the case to enable him to get any other evidence that he may be able to dig up in order to defend against that particular amendment.
William J. Brennan, Jr.: Well, I gather from what you say Mr. Attorney General, you don't think this was a model of a criminal trial, do you?
Leo J. Conway: I agree with that Your Honor, but I also contend that looking over the record as a whole that no constitutional right of this defendant was violated.
Potter Stewart: It really comes down to, isn't it, here as whether or not there was a waiver because certainly you and I would agree I suppose that the right to plead not guilty and thereafter the right to confrontation. Those are very, very important constitutional rights. But on the other hand, I suppose we'd both agree that those rights can be waived. And they are waived by a voluntary plea of guilty. And I suppose they could be waived by an agreement between the prosecution and the defense of voluntary and free agreement and it doesn't this case falls down to the question of whether or not there was such a waiver?
Leo J. Conway: Well, Justice Stewart, that is exactly why I point. That if there was no waiver in this case, then I've shouldn't be here. I contend that there was a waiver. There was a waiver of right from the very beginning and that that waiver was understood by the defendant in the case and that at no time, did he object to this procedure as such either prior to or during the trial nor even at the time of sentencing?
Potter Stewart: Although -- wouldn't you further agree that the record, as one raise it, indicates that there was a -- it contains some ambiguity as to whether or not there was a real meeting of the minds between the defense counsel and the judge and the prosecutor, that is, each was using the shorthand term prima facie case but it isn't there are some indication from the record that the two parties meant different things by that shorthand expression?
Leo J. Conway: Well, at the outset, perhaps. But I -- reading the record myself, I believe that the Court made it adequately clear to defense counsel as to what his concept was. Now after all, he was a trial judge and he indicated what he believed it to be. And after he indicated what he believed it to be, defense counsel then said, prima facie case is what we urge (Voice Overlap) --
Potter Stewart: (Voice Overlap) defends counsel --
Leo J. Conway: I think he did know.
Potter Stewart: Well, but then he later tried to cross-examine a witness and indicating that he's understood, that his defense counsel's understanding of that shorthand expression included his right to cross-examine the prosecution's witnesses at least in some --
Leo J. Conway: I don't recall any place in the record where it was indicated that he made any effort to cross-examine the witness.
Potter Stewart: I thought I had seen --
Leo J. Conway: On page 23, which you may be referring to, 23 of the record. When the first witness was put on, Mr. Macioce (ph) and the prosecuting attorney offered him, states Exhibit A, for identification. Immediately, defense counsel objected to that. And the Court said, “Well, I thought that we're not going to have --” and why the Court said this, I'm not sure and I don't think as the Court could explain today what he meant by it, he said, “Well, I understood that you weren't going to try this case on the merits and so on.” But the first thing that was done was an objection by defense counsel to something before it was any objection was an order or whatsoever. In other words, he knew as the time what was -- what he contended to be wrong with that check. He knew that this check deviated or varied from the indictment and ultimately that (Voice Overlap) --
Abe Fortas: I'm sorry sir. Does this record look to you as if everybody was making up the rules as it went along, including the judge?
Leo J. Conway: Well, the only thing Mr. Justice Fortas and I can say in that regard is that the judge used every constitutional rule --
Abe Fortas: Well --
Leo J. Conway: -- to ensure that the man had a fair trial when --
Abe Fortas: But the words prima facie -- if you're talking about a prima facie case in ordinary lawyers' parlance, you are talking about the quantum of proof and not the method that making the proof, would you agree with that?
Leo J. Conway: I do, yes sir.
Abe Fortas: And there seem to be a, shall I say, slight ambiguities from time-to-time with the judge's mind on that concept. Mr. Conway, may I ask you this question? I note that the prisoner's statement, the accused statement on page 22. Prior to trial is a prisoner out there held in the county jail and then if he is convicted he is sent to a penitentiary, is that the way it works?
Leo J. Conway: In Ohio, he is supposed to be sent to the penitentiary -- well, in five days after conviction, unless he appeals.
Abe Fortas: Now before -- while he is there waiting for trial for these two months that he was in the county jail, he -- for two months, he was in the county jail, is that right?
Leo J. Conway: Yes, that's right, Your Honor.
Abe Fortas: Now, is a county jail a place of closed incarceration and is there a distinction between what happens to a prisoner of a county jail and what happens to him in the penitentiary? In other words, is a more liberty available in --
Leo J. Conway: Well, I would say less.
Abe Fortas: -- penitentiary within the prisoner category?
Leo J. Conway: I would say definitely less because --
Abe Fortas: Less independent --
Leo J. Conway: In the county jail.
Abe Fortas: In the county jail?
Leo J. Conway: That's right.
Abe Fortas: That's what I thought because as I read this, it seems to me -- on page 22, it seems to that what the prisoner said about the middle of the page. He says, he have been -- he first, he said he's been incarcerated now for less 18 months in the county jail. You said that's inaccurate. And then he says, “For over two months, my nerves have been -- I couldn't stand it out there any longer. I would like to be tried by this Court.” And as -- and the question it would seem to me perhaps of some relevance as to the whole background in this case, as shown by this colloquy that this man had been in mental institution for 16 months, was in for two months in the close quarters, I assume of the county jail, is that right?
Leo J. Conway: That's right.
Abe Fortas: Close quarters?
Leo J. Conway: That's right.
Abe Fortas: And -- but after conviction, he would have been within five days transferred to the penitentiary where at least there is more opportunity for physical mobility.
Leo J. Conway: Well, of course, that was the other reason that I felt that he was interested in getting this thing over with. I don't think he had any attention that he was going to be acquitted and that he want us to get back where he would be able to start serving (Voice Overlap) --
Abe Fortas: Well, I beg you pardon but there is a reference. The Court here says that under Ohio law, he would not get credit for the two months or the 18 months --
Leo J. Conway: He would not at that time, Your Honor, but he would today.
Abe Fortas: There's been an amendment of the statute?
Leo J. Conway: That's right. Thank you (Voice Overlap) --
Earl Warren: Mr. Conway, I understood you to say a few moments ago that you doubted it to this day, the judge knew what he meant at the time of a trial. And I wonder if in those circumstances, you feel that the defendant should be chargeable with knowing what the judge said.
Leo J. Conway: No, I don't know what the judge meant and why he said that (Voice Overlap) --
Earl Warren: I thought you said that you doubted to this day if the judge himself knew?
Leo J. Conway: That's possible.
Earl Warren: Well, I thought you said that I didn't make it up (Voice Overlap) --
Leo J. Conway: No I -- you're -- that's right Your Honor. I think -- what I'm trying to convey is that the judge said something, this came as a surprise to him as a result of the very first witness being on and before anything was done, the man objected and the judge said that made the statement, “Why -- I don't know and I'm not sure what the statement meant and I don't know what he had in mind when he made it.” That's what I tried to convey.
Earl Warren: Weren't that pretty ambiguous proceeding entitled when there are no rules, there'd no way either lawyer or clients could know what kind of a trial he was going to get and to have you here in the Supreme Court, the United States say that you don't know to this day what the judge meant what he said certain things and you doubt if the judge himself knew. But instead you say there was a clear waiver on the part of this man after he once told the judge that he was in no sense pleading guilty.
Leo J. Conway: I still think that he understood that the Court -- that the State was going to have to prove a case against him beyond any reasonable doubt and I think that the record as a whole indicates of the State did and this is a one count that was not proved by the State, the judge found him not guilty. I think that the judge throughout use the constitutional standard of innocence or guilt and acted accordingly. Thank you very much.
Byron R. White: Mr. Conway, one more question. How current is the docket in that county? Do you know? The criminal docket.
Leo J. Conway: It's generally is quite behind. As a matter of fact, I know that it's very much behind because I know one case where a man has been waiting trial for at least four or five months.
Byron R. White: But they are -- but if they had -- they are out on -- they are getting credit now --
Leo J. Conway: They are getting credit. I beg your pardon, no sir. They don't get credit until after the verdict.
Byron R. White: Well then, do you know whether there has been any noticeable follow up in the number of prima facie trials since you've change this rule?
Leo J. Conway: Well, I -- as I say Your Honor, I -- the only one that I know of is in this particular county because actually it's the only one I checked of. I didn't say -- I didn't have the opportunity to go to other counties to find out what they did.
Byron R. White: Does it -- prosecutor just let him sit there and until they're ready to agree to a prima facie?
Leo J. Conway: Oh I'm sure that he does not. No sir, Your Honor. I think that this is something that definitely was brought up between the prosecuting attorney and the defense counsel. Incidentally, he'd been appointed a month or so ahead of this time and we'd had ample opportunity to discuss this.
Potter Stewart: How long he had been at the bar, Mr. Conway?
Leo J. Conway: 10 years, Your Honor.
Earl Warren: Mr. Messerman.
Gerald A. Messerman: Mr. Chief Justice, may it please the Court. In the few minutes remaining, I should like to address myself to two questions propounded by members of the Court. Mr. Justice Stewart has asked whether or not the fundamental question involved in this case is whether there was a waiver of the basic fundamental constitutional rights which were admittedly denied. I submit that upon this record, it cannot be found that there was a waiver as a constitutional matter as this Court said as long ago as Johnson versus Zerbst, a waiver is ordinarily and intentional relinquishment or abandonment of a known right or privilege. Upon the circumstances of this case, there cannot be found an intentional relinquishment or abandonment of a known right or privilege for at least five reasons. One, it's quite obvious that the judge didn't know what kind of proceeding was involved in this case. Two, it's quite obvious that defense counsel did not understand the nature of the proceeding which was about to ensue. He did not understand for example that he could not reserve the right to cross-examination. Three, even today, the State doesn't understand the nature of the proceeding which did in fact ensue upon whom to the burden of proof rests and the State's own brief that suggest that perhaps it rested upon the defendant, perhaps not the standard of proof is unclear entirely too much confusion to assume that anyone knew what kind of right was being waived. Four, and perhaps most importantly, this is not a case whether the defendant remain silent. This is a case where the defendant specifically asserted an objection. And it's quite clear from the record that the objection was asserted in plain enough terms for the Court to understand what the objection was, and that is that this objection satisfied the requirement established by this Court for purposes of determining procedurally whether an objection is adequate. It brought to the attention of the Court the fact that a matter was being protested on page 22 of the record when the defendant, now petitioner did object, the Court responded, “Make up your mind, whether you require a prima facie case or a complete trial”, that court understood that an objection was being made. Part from the fact that there was a specific objection being made in this case, an additional factor which would indicate that the waiver was not voluntary and intentional as the fact that defendant had been incarcerated. Petitioner had been incarcerated and that this decision on his part to forego a jury trial was motivated at least in part by his reason to get this case over with. Now, Mr. Justice White has asked, what kind of choice the defendant or petitioner was confronted with and whether or not the offering by the Court of a choice between a nonjury trial -- I'm sorry, between a jury trial and a prima facie case presents a constitutional question. Of course, it doesn't. If in fact the choice of a prima facie case had been made, the requirement of Ohio law that the defendant be permitted to waive jury trial if he decides to do so is a not a constitutional requirement. But that is not the choice that confronted the petitioner in this case. The choice that confronted him was a choice between a trial and no trial. He chose a trial. He was denied a trial. For these reasons, petitioner urges that the judgment below be reversed.
Earl Warren: Mr. Messerman, on behalf of the Court, I should like to express its appreciation to you for having -- accepting -- accepted the assignment to represent this indigent defendant. We consider that to be a real public service and in the interest of the administration of justice.
Gerald A. Messerman: Thank you, Mr. Chief Justice. We thank you. And Mr. Conway, we of course appreciate your diligent representation of the State of Ohio.
Leo J. Conway: Thank you very much.
Gerald A. Messerman: Mr. Chief Justice, I should like to attribute at least half the work to my colleague, Mr. Herman.
Earl Warren: Yes of course, that we will extend to you also.